Citation Nr: 1514732	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on December 29, 2012 at Mercy Hospital Independence.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 administrative decisions by the VA Medical Center (VAMC) located in Wichita, Kansas.

In both the February 2013 notice of disagreement and the February 2013 substantive appeal, the Veteran and his wife stated the Veteran sought treatment at a private emergency room in Springfield, Missouri in January 2013 for similar symptoms as the private treatment at issue here.  The Veteran did not indicate that he wished to pursue a claim for reimbursement for, or payment of, medical expenses from the January 2013 treatment in Springfield, Missouri.  Therefore, the Board will not refer a claim to the Agency of Original Jurisdiction at this time, but notes the Veteran is free to file such claim if he desires.

The Virtual VA paperless claims processing system contains a VA treatment records from the Wichita VAMC dated June 2011 to November 2012.  Other documents, and documents contained on the Veterans Benefits Management System, are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are considered to be permanently and totally disabling, effective July 16, 2012.

2. The Veteran was treated in the emergency department of Mercy Hospital Independence the morning of December 29, 2012 for complaints of a fever, cough, and sore throat, after the Veteran and his wife reported the Veteran had been coughing and vomiting since the previous night.

3. The cumulative evidence of record, including the Veteran's medical history, shows that the treatment the Veteran received at Mercy Hospital Independence was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.

4. The cumulative evidence of record shows that VA or other federal facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on December 29, 2012 have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  38 C.F.R. § 17.54.  Here, the Veteran's treatment at the non-VA facility, Mercy Hospital Independence, was not authorized in advance, as there is no indication in the evidence of record that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter. 

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of veterans under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  38 U.S.C.A. § 1728 applies to veterans who (among other criteria) have a service-connected disability that is total and permanent in nature.  Per an October 2012 rating decision, the Veteran's service-connected disabilities were determined to be permanent and total effective July 16, 2012.  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no discussion of payment under § 1725 (which governs payment where a veteran has not been granted service connection or is not in receipt of total compensation) is necessary.

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a vocational rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other federal facility could have been feasibly available, and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Here, as discussed above, the first criterion is met.  As the Veteran's service-connected disabilities have been determined by VA to be permanently and totally disabling as of July 16, 2012, private emergency treatment for any disability is subject to reimbursement.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3).

Turning to the second criterion, the treatment sought must have been for a medical emergency.  Determining whether an emergency existed is judged by the "prudent person" standard.  "This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy...."  38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c); 38 C.F.R. § 17.120(b).  

In the February 2013 notice of disagreement, the Veteran's wife contends that the Veteran had "been throwing up, coughing, and had an extremely sore throat since the night before...Since [the Veteran] has had a stroke, any symptoms relating to that I take no chances with."  In the February 2013 substantive appeal and VA Form 8, Certification of Appeal, the Veteran reported that he was very sick, had coughed and thrown up all night, and was very weak.  

The Veteran's December 2012 treatment records from Mercy Hospital Independence state that the Veteran reported to the emergency department at 8:07am, complaining of a cough, fever, and sore throat.  The Veteran reported a productive cough of purulent sputum, a sore throat, and fever.  The Veteran denied shortness of breath.  Although no nausea or vomiting was noted on the review of symptoms, the treatment records do not indicate that the Veteran or his wife denied the Veteran had nausea and/or had been vomiting.  The physician noted the Veteran's past medical history of diabetes mellitus, type II, coronary artery disease, hyperlipidemia, hypertension, and transient ischemic attack.  The physician at Mercy Hospital Independence diagnosed acute pharyngitis.

The Board finds that given the Veteran's medical history and his reported symptoms, a prudent layperson could reasonably have expected that the absence of immediate medical attention would have placed the health of the Veteran in serious jeopardy.  The Veteran is currently service connected for atherosclerotic heart disease, ischemic heart disease with multiple myocardial infarctions, stent placement, three-vessel bypass surgery, and angina pectoris, which is rated at 100 percent disabling.  The Veteran is also service-connected for diabetes mellitus, type II, and associated complications of diabetes.  See, e.g., October 2012 rating decision.

The Veteran's VA treatment records indicate that in April 2011, the Veteran was admitted to the Wichita VAMC for a cerebrovascular accident, or stroke.  See April 2011 report of admission; see also October 2011 VA primary care note.  In October 2011, the Veteran's wife called the Wichita VAMC to request an appointment for the Veteran, reporting that he had a history of a stroke, had a fever as high as 101 degrees, periods of vomiting, and had been sleeping for up to 18 hours per day.  The Veteran's VA primary care physician advised that given the Veteran's symptoms and the level of his illness, the physician was concerned about another cerebrovascular accident, and that the Veteran should go to the emergency room at the VA if he could travel, or to a local emergency room.  See October 2011 VA Phone Call Center note and addenda.  The Veteran was admitted to the Wichita VAMC in October 2011, complaining of a three-week history of nausea and vomiting up to three times per day, as well as some chest pain and shortness of breath.  Ultimately the physicians assessed that the Veteran's nausea, vomiting and diarrhea were likely secondary to viral gastroenteritis, and that volume depletion had caused acute renal failure.  See October 2011 VA Internal Medicine History and Physical Note.

In a November 2011 VA gastroenterology consultation note, the physician noted the Veteran's nausea and vomiting upon his October 2011 admission had resolved with intravenous fluids for possible dehydration.  The physician did not specify an etiology for the Veteran's nausea and vomiting, but stated the Veteran should return to the clinic if it developed again.

In October 2012, the Veteran was examined at the Wichita VAMC for a very sore throat and fever which had lasted four days.  The VA nurse practitioner noted the back of the Veteran's throat was very red, and that he had white patches on his tongue, throat, and sides of the cheek.  The nurse practitioner advised the Veteran to rinse his mouth out after each use of his inhalers.  See October 2012 VA Nurse Primary Care note.

In November 2012, the Veteran was examined at the Wichita VAMC emergency department.  The Veteran complained of experiencing shortness of air on his way to the Wichita VAMC for his cardiology appointment.  The Veteran reported eight total episodes of shortness of air, each lasting two or three minutes.  The physicians diagnosed shortness of air but did not specify its etiology, and instructed the Veteran to follow up with his primary care physician or return to the emergency department if necessary.  See November 2012 VA Emergency Department note.

A November 2012 VA gastroenterology note indicates the Veteran was examined for a consultation.  Although the full consultation note is not associated with the Veteran's VA treatment records, the VA physician noted the Veteran's nausea had resolved, indicating the Veteran was again suffering from nausea.  

Although the physician on December 29, 2012 may have ultimately diagnosed acute pharyngitis, given the Veteran's history of serious heart problems and multiple myocardial infarctions (heart attacks), a stroke, and previous hospital admissions and treatment over the prior two years for the stroke, nausea, vomiting, dehydration leading to acute renal failure, shortness of air, fever, and sore throat, it could be construed as reasonable for a prudent layperson to seek professional help given that the Veteran was experiencing vomiting, coughing, a sore throat, and fever overnight.  Further, as the Veteran's VA primary care physician had previously been concerned about a stroke when the Veteran reported some similar symptoms in October 2011, extra prudence on the part of the Veteran and his wife is reasonable.  See October 2011 VA phone call center note and addenda; see also February 2013 notice of disagreement.  Therefore, the Board finds that the belief of the Veteran and his wife that the Veteran's life and health were endangered the morning of December 29, 2012 is reasonable.  

Finally, to warrant reimbursement or payment, it must be shown that a VA facility was not feasibly available to the Veteran.  In its February 2013 decisions, the Wichita VAMC denied the Veteran's claim based on its determination, "A VA [m]edical facility was readily available in the patient's geographic area and capable of furnishing economic care."  However, the Board notes that the Wichita VAMC has not specified which VA medical facility was readily available in the Veteran's geographic area. 

The Veteran and his wife contend that they would have had to drive two hours from their home to the Wichita VAMC to seek VA medical care the morning of December 29, 2012.  See February 2013 substantive appeal; February 2012 notice of disagreement.  The Board notes that these statements appear consistent with the Veteran's VA treatment records, which indicate the Veteran's VA treatment has been at the Wichita VAMC.  

The Board notes, however, that Mercy Hospital Independence is located in the Veteran's hometown.  See, e.g., January 2012 insurance claim forms.

As the Wichita VAMC is a reported two-hour drive from the Veteran's home, and the Wichita VAMC has not identified a particular VA medical facility that was readily available in the Veteran's geographic area, the Board must conclude under the record before it that a VA facility was not feasibly available to the Veteran the morning of December 29, 2012.

Accordingly, as the Board has found that the Veteran has service-connected disabilities which are permanent and total in nature, that he sought emergent medical treatment, and that is was not feasible for him to receive this care at a VA or federal facility, the criteria for the payment or reimbursement of unauthorized medical expenses on December 29, 2012 have been met.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.121.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on December 29, 2012 is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


